Section 2294, Code 1930, has been the law since the Code of 1906; it appeared in that Code as section 3127, and provides that the limitations prescribed by the Code chapter on limitations of actions shall not be changed in any way whatsoever by contract between the parties, and that any change made by any contract or stipulation whatsoever shall be absolutely null and void; "the object of this statute being to make the period of limitations for the various causes of action the same for all litigants." Section 2575, Code 1906, provided that no insurance company shall make any condition or stipulation in its insurance contract concerning the court or jurisdiction wherein any suit thereon might be brought, "nor shall they limit the time within which such suit may be commenced to less than one year after the loss or injury, and any such condition or stipulation shall be void." The latter statute was repealed by chapter 223, *Page 422 
Laws 1912, but the court held in National Casualty Co. v. Mitchell, 162 Miss. 197, 138 So. 808, that section 2294, Code 1930, took its place and applied to all litigants, including insurance companies.
In order to determine the intent and meaning of those statutes, the law as it stood before their adoption should be considered.
In Southern Express Co. v. Hunnicutt, 54 Miss. 566, 28 Am. Rep. 385, the contract contained this provision: "The express company shall not be liable for any loss, unless claim therefor shall be made in writing at this shipping office, within thirty days from this date, in a statement to which this receipt shall be attached." The contract further provided that a compliance with it by the shipper was a condition precedent to liability on the part of the express company. The court held the contract valid and enforceable.
Clement v. Telegraph Co., 77 Miss. 747, 27 So. 603, was an action against the telegraph company for the statutory penalty for delay in the transmission of a message. The contract provided as a condition precedent to liability that claims should be made to the company within sixty days after the default occurred. The court held the stipulation valid, citing the Hunnicutt Case as authority.
Hartzog v. Telegraph Co., 84 Miss. 448, 36 So. 539, 105 Am. St. Rep. 459, was an action against the telegraph company for damages for unreasonable delay in transmission and delivery of a telegram. The contract provided, as a condition precedent to liability, that written claim for the damages should be presented within sixty days after the reception of the message for transmission. The court held the stipulation valid. This case was decided on May 9, 1904. The Legislature next met in 1906 and adopted the Code of that year. In that Code is section 3127, of which section 2294, Code 1930, is a rescript. *Page 423 
After the adoption of the Code of 1906, there came up to the Supreme Court the case of Dodson v. Telegraph Co., 97 Miss. 104, 52 So. 693, 694, involving the construction of section 3127, Code of 1906. This case was an action for damages for failure to deliver a telegram. The contract provided, as a condition precedent to liability on the part of the company, that claim therefor should be presented in writing within sixty days after the message was filed with the company for transmission. Two opinions were delivered in that case, one on the first hearing, and one on suggestion of error; in the latter, Chief Justice MAYES went into the question of the purpose and effect of this statute so ably and clearly, and still not at great length, that I think it would be well to set it out:
"On the original hearing of this case we held that section 3127, Code of 1906, abrogated any right that the telegraph company heretofore assumed to make as one of its stipulations that it would not be liable for damage in any case where the claim therefor was not presented within sixty days after the message was filed with the company. Section 3127 prohibits changing `in any way whatsoever' the limitation prescribed in the chapter, and further provides that `any change in such limitation made by any contract stipulation whatsoever shall be absolutely null and void.' Under a statute so broad as this, concluding with the declaration that its purpose `is to make the period of limitation for the various causes of action the same for all litigants,' it is difficult for us to perceive how its full scope and effect could be carried out unless it is made to comprehend this very case. In the Hunnicutt Case, 54 Miss. 566, 28 Am. Rep. 385, this court upheld this stipulation, but there was then no statute on the subject. The vast array of authorities cited in the brief of counsel have no application, in our judgment, because the statute under discussion strikes down all such decisions. The regulation of the company *Page 424 
says you cannot sue unless your claim be presented within sixty days. This regulation, if given effect, may in some instances, and in this very case will, be a limitation in itself. If it is possible, therefore, under certain conditions, for the stipulation to become itself a limitation, how can it be soundly argued that such a stipulation does not change the limitation prescribed by the chapter `in any way whatsoever?' If it does this, or if the stipulation superimposes conditions with which there must be a compliance or rights will be barred from suit, it is amending the statute by the telegraph company saying that, notwithstanding same, a person shall be barred unless he comply with certain conditions imposed by it, and such conditions are void under the statute. Stipulations of the character under discussion are not viewed as contracts in any true sense. They are regulations, and their validity depends, not upon their contracted obligations, but upon their reasonableness as regulations. Public service companies such as this could not refuse to serve any member of the public because such person refused to accede to such regulation as a contract. This is expressly held in the case of Kirby v. Western Union, etc. Co.,4 S.D. 105, 55 N.W. 759, 57 N.W. 199, 30 L.R.A. 612, 620, 621, 624, 46 Am. St. Rep. 765. Such companies as this are bound to serve the public, and for this reason the law has permitted protection to the public service companies by permitting them to make reasonable regulations. But the Legislature may declare what is and what is not a reasonable regulation, and not commit the whole matter to the discretion of the company. The attitude of a public service company toward the public is quite different from that of an insurance company. We do not say how this section may affect the rights of an insurance company to place in its contract of insurance a requirement that proof of loss shall be made within a certain time. That question is not involved here at all. *Page 425 
"Many states have statutes prohibiting these stipulations, and independently of statutes some courts have held these regulations void as against public policy. The construction of this court with reference to this statute is not unusual. In the case of Davis v. Western Union, etc., Co., 107 Ky. 527, 54 S.W. 849, 92 Am. St. Rep. 371, it is held that a stipulation, in a contract between a telegraph company and the sender of a message, that the company will not be liable for damages in any case if the claim is not presented in writing within sixty days after the message is filed, is void as against public policy. To the same effect is the case of Western Union, etc., Co. v. Eubanks, 100 Ky. 591, 38 S.W. 1068, 36 L.R.A. 711, 66 Am. St. Rep. 361. In the case of Pacific Tel. Co. v. Underwood, 37 Neb. 315, 55 N.W. 1057, 40 Am. St. Rep. 490, it was held that this same condition, providing that the company should not be liable for damage unless the claim was presented within sixty days, was unreasonable and without consideration, viewed as a contract, and void as an attempt on the part of the company to limit its liability for its negligence by enacting for itself a statute of limitations. The same thing is held in the case of Western Union, etc., Co. v. Longwill,5 N.M. 308, 21 P. 339. In short, it was within the power of the Legislature to prescribe that these stipulations should be abolished, and this we think section 3127 has done. The telegraph company can suffer no more inconvenience from the abolition of these stipulations in this state than they are now suffering in other states that have similar statutes."
Next came the case of General Accident, Fire  Life Assur. Co. v. Walker, 99 Miss. 404, 55 So. 51. The policy of insurance in that case provided that failure to notify the company of the injury for ten days after it had been received should bar all claim therefor. In other words, the giving of the notice was made a condition precedent to liability on the part of the company. The court held *Page 426 
the stipulation violated section 2575, Code 1906, above referred to. The court said, among other things: "The clause in the policy which requires written notice within ten days as a condition to liability on the part of the assurance company . . . is in conflict with the statute above quoted. . . . The clause under consideration is an attempt to evade the statute."
Standard Accident Ins. Co. v. Broom, 111 Miss. 409, 71 So. 653, was decided after the repeal of section 2575, Code of 1906. It construed section 3127, Code of 1906, of which, as above stated, section 2294, Code 1930, is a rescript. It was a suit on an accident policy. The policy required as a condition precedent to liability that the insured give the company notice of the claim within fifteen days after the accident. The court held the stipulation violative of the statute. Stuyvesant Ins. Co. v. Smith Motor Sales Co., 135 Miss. 585, 99 So. 575, is to the same effect.
National Casualty Co. v. Mitchell, 162 Miss. 197, 138 So. 808, involved a suit on an accident insurance policy. There was a stipulation in the policy providing as a condition precedent to liability that the insured should give notice of the accident and injury within twenty days thereafter. The court held the stipulation void under the statute.
The contract of insurance in the present case provided, in substance, that prior to the insured's attaining the age of sixty years, while the insurance was in force, if he should become totally and permanently disabled, and by such disability prevented for life from engaging in any gainful occupation, he should furnish proof satisfactory to the company of that disability, and the company would by indorsement on the policy agree to waive the payment of premiums thereafter falling due during the continuance of such disability, and in addition pay to the insured on the first of each month, after satisfactory proof of such disability, the sum of fifty dollars during *Page 427 
the continuance of the disability. The insured became insane. Up to that time he had paid all the premiums. Because of his insanity, he was unable to comply with the stipulation in the policy requiring proof of his disability. In other words, at the time of the disability, the insured was not in default; his default in the payment of the premiums occurred after his disability; therefore, when his disability occurred, he was entitled, under the express provision of the policy, to a remission of the premiums thereafter, and in addition the sum of fifty dollars a month as long as his disability continued. The liability had already occurred. The only thing standing in the way of it was the provision in the policy making proof of the disability a condition precedent thereto. In its decision of the present case, the court followed the case of New York Life Ins. Co. v. Alexander, 122 Miss. 813, 85 So. 93, 15 A.L.R. 314. In that case the stipulation involved was in all substantial respects the same as that in the present case; therefore, if the decision in the Alexander Case be sound, so is the decision in the present case.
So far as I am concerned, I am utterly unable to reconcile these two cases with the decisions of our court above referred to, beginning with the Hunnicutt Case and coming down to and including the Mitchell Case. If the statute was violated in those cases, it was violated in the Alexander Case, also in the decision in this case. To illustrate, going outside of the insurance cases and the telegraph and express company cases and taking an ordinary transaction: A contracts with B to build him a residence according to plans and specifications. The contract provides that B shall not be liable to A for a breach of any of its provisions, unless A shall within a specified time after such breach give B notice thereof, along with the proof he relies on as constituting the breach. B breaches the contract. A fails to comply with the stipulation of notice and proof. Does A forfeit his *Page 428 
claim against B for the breach? It seems clear to me that such a stipulation would violate the statute.
The plain object of all such stipulations is to prevent the statute of limitations ever being set in motion. The statute cannot begin to run until a cause of action accrues, and under such a stipulation a cause of action never accrues. The result is the statute is just done away with. The limitation fixed in such a stipulation for notice, or notice and proof, is the only limitation. The statute says that limitation cannot be fixed by contract. Take the present case. When Berry became insane, he was not in default in the payment of his premiums. After that he was totally disabled. He was incapable of giving notice and making proof. As soon as he became insane, he was entitled to a remission of the premiums. He owed none after that; in addition to that he was entitled to fifty dollars a month during his disability. These rights were complete; they had matured, except for the stipulation in question, which absolutely destroyed them and also, in my opinion destroyed the statute.
The decision of the Supreme Court of the United States in Bergholm v. Peoria Life Ins. Co., 284 U.S. 489, 52 S.Ct. 230, 76 L.Ed. 416, is entirely beside the question; no such statute as we have here under consideration was involved; that case simply declared the exact principle declared by our court in the Hunnicutt Case and all the cases following it down to and including the last case decided by our court in 1894, before this statute was adopted.